DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE) 

2. 	The request filed on 18 May 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.53(d) based on parent Application No. 16/059,345 is acceptable and a RCE has been established. An action on the RCE follows.

Claim Rejections - 35 USC § 103

3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1, 4, 8-10, 12, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2002/0142858) in view of Vela (6,022,278) and Stevens (GB 389,365).	
Chen discloses a golf grip comprising a body (2, 3) disposed around a golf club shaft, the body comprising a first material (2) and a second material (3), the first material having a higher durometer than a second material [0011], the first material is positioned and configured and able to guide a player’s fingers to the second material when gripped by the player (Figs. 1-2), the second material is configured to provide concave impressions in the grip when gripped by a player in the form that fingers are round and produce round impressions (concave) and the second material is elastic foam [0011], a second material having a circular cross section when not gripped (Figs. 2, 3, [0010]), and the outer surface of the body (2,3) alternates between a first and second materials along the length of the grip (Fig. 4), an outer layer (4) disposed around the body (Fig. 5), a cross section of the body (2, 3) taken at a first location consists of first material (2) (Figs. 3,4), a cross section of the body taken at a second location consists of a combination of the first material (2) and the second material (3) (Figs. 3-4), the first material is customized for a player’s grip such that the grip is tailored to the physical and style characteristics of an individual player in the form the first material (2) was designed for a nominal player’s grip (Figs. 3-5, [0011], Inherent). 
	Chen lacks the second material return to and maintain a substantially circular cross-section when released from being gripped by the player, the outer surface of the body alternates non-uniformly between layers of a first material and layers of second material along the length of the grip such that spacing between neighboring layers of second material are uneven and uneven and spacinqs between neighboring layers of first material are uneven.  

	Stevens discloses a grip with a body (3, 4, 7, 6) with the outer surface of the body alternates non-uniformly between layers of a first material (3, 4) and layers of second material (6) along the length of the grip such that spacing between neighboring layers of second material are uneven in the form the width of the first (3, 4) material is a uniformly tapered width (Claim 3, Page 2 lines 5-10) and uneven and spacinqs between neighboring layers of first material (6) are uneven in the form the leather being tapered (Page 2 lines 5-10) in order to have a grip having an attractive appearance (Page 1 lines 38-40).  Stevens does not specifically state that it is the width of the leather strip (6) that is tapered but throughout the disclosure the tapering is shown and being discussed is the width (Claims 3-4, Figs. 6-7).   In view of Stevens it would have been obvious to modify the grip of Chen to have the outer surface of the body alternates non-uniformly between layers of a first material and layers of second material along the length of the grip such that spacing between neighboring layers of second material are uneven and uneven and spacinqs between neighboring layers of first material are uneven in order to use an alternative design for a grip which is used in the market place with two different outer layers with different materials which would have a reasonable expectation of success and/or in order to have a grip having an attractive appearance. 

5. 	Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2002/0142858) in view of Vela (6,022,278) and Stevens (GB 389,365) as applied to claims 1, 4, 8-10, 12, and 16 above, and further in view of Lamkin (2002/0107088).
 	Chen lacks an inner layer disposed between the body and a shaft.   
Lamkin an inner layer disposed between a body and the shaft in the form of double-faced adhesive tape [0038].  In view of Lamkin it would have been obvious to include in the grip of Chen an inner layer disposed between the body and a shaft in the form of double-faced adhesive tape in order to secure the grip to the shaft and prevent the grip coming off the shaft when swinging a club. 

6. 	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2002/0142858) in view of Vela (6,022,278), Stevens (GB 389,365) and Lamkin (2002/0107088) as applied to claims 2 and 7 above, and further in view of Rohrer (2001/0121850).
 	Chen lacks the inner lay spans the length of the golf club grip.  Rohrer discloses using adhesive along all of the interface between the shaft and a tube [0025] (Fig. 8).  In view of Rohrer it would have been obvious to include in the grip of Chen the inner layer of an adhesive spans the length of the golf club grip in order to ensure the grip does not come off when swinging a club.   

15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2002/0142858) in view of Vela (6,022,278) and Stevens (GB 389,365) as applied to claims 1, 4, 8-10, 12, and 16 above, and further in view of Manual (6,656,057).
 	Chen lacks the first material comprises foam.  Manual discloses an underlisting (30) (Fig. 4) being made of foam (Claim 1).  In view of Manual it would have been obvious to include in the grip of Chen the first material comprises foam in order to use a known material used in the market place for golf grip underlisting which would have a reasonable expectation of success.  

8. 	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2002/0142858) in view of Vela (6,022,278) and Stevens (GB 389,365) as applied to claims 1, 4, 8-10, 12, and 16 above, and further in view of Huang (6,843,732).
 	Chen lacks the outer layer is a film or coating configured to increase friction between a player’s hands and the grip. 
	Huang discloses an outer layer being a film or coating configured to increase friction between a player’s hands and the grip in the form of adding tackiness (Col. 16, Lns. 31-35).   In view of Huang it would have been obvious to modify the outer layer of Chen to be a film or coating configured to add tackiness felt by a player’s hands in order to minimize the grip slipping out of a golfer’s hands when the player swings the club.  As such with the grip being tacky due to the film, the outer layer would be a film or coating configured to increase friction between a player’s hands and the grip.

13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2002/0142858) in view of Vela (6,022,278) and Stevens (GB 389,365) as applied to claims 1, 4, 8-10, 12, and 16 above, and further in view of Murray (2003/0045369). 
 	Chen lacks the spacinqs between neighboring layers of second material are customized for a player’s grip such that the grip is tailored to the physical and style characteristics of an individual player. 
Murray discloses grips being custom made [0006].   In view of Murray it would have been obvious to include in the grip of Chen as modified above the spacinqs between neighboring layers of second material are customized for a player’s grip such that the grip is tailored to the physical and style characteristics of an individual player in the form of the grip being exactly as suggested by the combination above in order to custom make the grip for an individual who prefers this grip as modified above due to the grip no longer being able to be purchased in the market place and it can only be custom/specially made for a player who would desire it since the grip meets the golfer’s needs.   

Allowable Subject Matter

10. 	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment

11. 	The argument that the motivation of “to use an alternative design for a grip” is not an adequate basis for finding of obviousness since every modification of every primary reference would lead to “an alternative design” is disagreed with.  The Examiner is not using any modification but using layer designs already used in the market place for grips.  It does not seem reasonable to re-patent materials of multiple layers for a grip 

Conclusion

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 20 May 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711